DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 2022 June 30 is acknowledged. Applicant’s arguments are persuasive.
The restriction requirement is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “the ledge receiving a braze wire forming the braze joint” which renders the claim indefinite. The final product as claimed includes brazed joints, so it is unclear how/if the recitation of the braze wire, which would be part of the intermediate product/manufacturing process, further limits said final product.
	Claim 6 also recites limitations including “braze wire” and is indefinite for the same reasons as claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 15-17, 19-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0217654 A1 (herein “Woo”).
Regarding claim 1, Woo discloses every feature of the claimed power connector (Figs. 1 and 13A-14) including: a housing (106) having a chamber at the rear (at 110) and a terminal channel between the front and the rear (at 104); a terminal (at 1406) coupled to the housing and including a mating pin (1406) at a front of the terminal and a cable connector (1402/1404) at a rear of the terminal; and a heat exchanger (1300) positioned in the chamber and thermally coupled to the cable connector, the heat exchanger including a coolant channel (Figs. 13A and 13B).
Regarding claim 19, Woo discloses every feature of the claimed charging inlet assembly including the features discussed above as well as: the terminal being first and second terminals (seen in Fig. 14) having respective first and second mating pins and cable connectors, the first terminal including a first pad configured to be terminated to a power cable (at 1402) and the second terminal including a second pad configured to be terminated to a power cable (at 1404); and the heat exchanger thermally coupled to the first and second pads (seen in Fig. 14) and a thermally conductive separator electrically isolating the heat exchanger from the first and second pads ([0055] thermal epoxy).
Regarding claim 23, Woo discloses every feature of the claimed charging inlet assembly including the features discussed above as well as: the heat exchanger including a diverter wall received in the cavity (1312).
Regarding claim 2, Woo discloses a thermally conductive separator electrically isolating the heat exchanger from the cable connector ([0055] thermal epoxy).
Regarding claim 3, Woo discloses that the heat exchanger includes a heat exchanger body (1302) and a heat exchanger lid (1304) coupled to the body, one of the body and lid including an inlet (1308) and one of the body and the lid including an outlet (1310).
Regarding claims 8 and 24, see features discussed above and Figs. 13A and 13B.
Regarding claim 9, see the diverter wall of element 1300 attached between 1402 and 1404 in Fig. 14.
Regarding claim 10, Woo discloses that the cable connector of the terminal includes a base and a pad extending from the base (see attached figure), the heat exchanger side wall having a pad terminal interface facing the pad and being in thermal communication with the pad (see attached figure) the end wall having a base terminal interface facing the base and being in thermal communication with the base (see attached figure). Note: the claim does not require a physical connection between the base/pad and the side wall/end wall, only that they are facing one another and in thermal connection which is true Woo’s power connector seen in the attached figure.
Attached figure for claims 10 and 11:

    PNG
    media_image1.png
    280
    378
    media_image1.png
    Greyscale

	
Regarding claim 11, see attached figure above.	
Regarding claim 12, Woo discloses that the heat exchanger includes an electrical isolating coating applied to the outer surface at a terminal interface facing the cable connector of the terminal ([0055] thermal epoxy).
Regarding claim 15, Woo discloses that the supply tube and the return tube have rear ends parallel to the power cable (seen in Figs. 1 and 14).
Regarding claim 16, see rejection of claim 19.
Regarding claim 17, see rejection of claim 19.
Regarding claim 20, Woo discloses the heat exchanger including a thermally conductive separator electrically isolating the heat exchanger from the pads ([0055] thermal epoxy).
Regarding claim 22, Woo discloses that the first pad is offset from the second pad with the heat exchanger positioned between (seen in Fig. 14).
Regarding claim 25, Woo discloses that the diverter wall includes an opening adjacent the terminal interface of the heat exchanger body (seen in Figs. 13A and 13B at flow path bend).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of US 2005/0173100 A1 (herein “Takai”) and/or US 2007/0246207 A1 (herein “Nakamura”).
Woo does not disclose that the heat exchanger portions are connected via brazing.
Takai discloses many different configurations (e.g. Fig. 11) of a heat exchanger having a body portion (112) and a lid portion (21) received in the body portion and brazed together, the body portion and lid portion joined such that a ledge is formed therebetween, and fluid inlet/outlets (5) connected and brazed to the lid portion.
Nakamura also discloses joining various heat exchanger body and lid portions together with brazing (see Fig. 3), these portions forming ledges therebetween for the brazed connection including at ledge portions between inlet/outlets (at 4).
It would have been obvious to one of ordinary skill in the art to modify the heat exchanger of Woo with the brazed heat exchanger teachings of Takai and/or Nakamura in order to provide a secure and leak resistant connection between the pieces of the heat exchanger in a manner commonly used in the art.
Additionally, it would have been obvious to one of ordinary skill in the art to experiment with the limited number of configurations of assembly of the heat exchanger, such as where the body and lid join together, in an attempt to optimize at least one of manufacturing cost, manufacturing time, and manufacturing reliability. 
Claims 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of US 2017/0314515 A1 (herein “Oono”).
Regarding claims 13-14, Woo discloses the use of a coating electrically isolated thermal conductivity, but Woo does not disclose using both a coating and a separator/gasket to provide double electrical isolation layers.
Oono discloses a heat exchanger for an electronic device, the two being joined together through multiple layers including an electrically insulated separator/gasket (30) fixed to the heat exchanger via a coating (40).
It would have been obvious to one of ordinary skill in the art to modify thermal joint of Woo to include the separator fixed to the heat exchanger via the thermal epoxy in order to provide a removable connection between the pads and the heat exchanger while also providing adequate thermal conductivity and electrical isolation. The removable connection would be desirable because it would allow for easier repairs in the power connector.
Regarding claim 21, the combined teachings of Woo and Oono do not disclose a support frame to compress the first and second pads to the heat exchanger. However, in providing the removable configuration of the combined teachings, one of ordinary skill in the art would also recognize that additional structure would be required to maintain a secure connection between the separable elements. The examiner takes official notice that it is old and well known to utilize a support elements with a removable heat exchanger in order to secure said heat exchanger to the element it is intended to cool. E.g. the use of a support frames to compress a heat sink to a heat generating electronic devices, such as CPUs, is old and well known in the art.
Allowable Subject Matter
Claims 18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763